MR. CHIEF JUSTICE JAMES T. HARRISON,
specially concurring:
*258I concur in the result but not in all that is said in the foregoing opinion.
Appreciating that mere delay is not sufficient ground for the imputation of laches, it is my opinion that the doctrine must depend to a large extent on the facts in each case.
In my view, the essential facts here are that this accident occurred on July 7, 1960, the release was executed on July 13, 1960. Plaintiff testified that a week or two weeks after she •signed the release a pain appeared in a different area of her body. She sought relief from another chiropractor and physicians in Miles City and Billings, then went to the Mayo Clinic in June of 1961. She never contacted or informed Minow, the adjuster, or the insurance company of any of her difficulties. In the latter part of January or in February of 1962, she consulted her attorneys and suit was filed July 6, 1962. Upon the trial, plaintiff offered no explanation for the delay. As disclosed by the fact situation set forth in the opinion of Mr. Justice Adair, the plaintiff was an intelligent woman, who had had a similar accident previously, and I think she should have acted with reasonable diligence after the new pain developed, and in any event immediately after her return from the Mayo Clinic in June of 1961.
HONORABLE FRANK I. HASWELL, District Judge, sitting in place of MR. JUSTICE CASTLES.
I concur in the foregoing special concurring opinion of Mr. Chief Justice Harrison.